Citation Nr: 1215733	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to December 27, 2006, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Mr. F


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for tinnitus and assigned an effective date.  The Veteran filed a notice of disagreement (NOD) in May 2008.  A statement of the case (SOC) was issued in October 2008, and the Veteran submitted a substantive appeal was received in November 2008.

The Veteran testified at a Board hearing in February 2012.  A transcript of this hearing is of record.

The Board notes that during the course of this appeal, the Veteran separately initiated an appeal of the issue of entitlement to service connection for neuropathy, as addressed in a February 2011 statement of the case.  However, the Veteran never submitted a timely substantive appeal to perfect an appeal of that issue to the Board.  This issue is not in appellate status and is not before the Board at this time.


FINDINGS OF FACT

1.  A June 1984 rating decision, which denied entitlement to service connection for disabilities including "ear disorder and defective hearing," implicitly denied entitlement to service connection for tinnitus.

2.  The Veteran failed to initiate an appeal of the June 1984 rating decision within one year.

3.  On December 27, 2006, the Veteran filed a claim of entitlement to service connection for tinnitus.

4.  In a September 2007 decision, the RO granted service connection for tinnitus and assigned an effective date of December 27, 2006, for the grant of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision is a final decision implicitly adjudicating and denying entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011); Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010) (quoting Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).

2.  The requirements for an effective date prior to December 27, 2006, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for tinnitus.  Specifically, he asserts that the award should be made effective from February 6, 1984; this is the date upon which he filed a claim for service connection which included reference to "reduced hearing with inability to maintain equal pressure in ears and a constant nagging buzzing and popping in my ears."  The Veteran contends that his claim has remained open since 1984, arguing that his claim contemplated tinnitus and was never addressed in a final VA decision; the Veteran contends that the June 1984 RO rating decision addressing the February 1984 claim, including denying service connection for "ear disorder and defective hearing," failed to address the claim of entitlement to service connection for tinnitus.

The Veteran expressed a desire to establish entitlement to service connection for tinnitus in correspondence received by the RO on December 27, 2006.  In a September 2007 decision, the RO granted service connection for tinnitus and assigned an effective date of December 27, 2006, for the grant of service connection for tinnitus.  The Veteran has appealed that determination, seeking revision of the effective date to February 6, 1984.

The Board has thoroughly reviewed the Veteran's claims file and concludes that in light of the evidence of record and procedural history, the Veteran's claim for an effective date prior to December 27, 2006, for a grant of service connection for tinnitus must be denied.  A date earlier than December 27, 2006, is inconsistent with rules and regulations implemented by Congress concerning effective dates for award of compensation.

Unless specifically provided otherwise, the effective date of an award based on an original claim, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid under the laws administered by VA. 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155.

While the Veteran filed his original claim for service connection for an ear disability manifested by reduced hearing and a constant nagging buzzing and popping in his ears with a filing date in February 1984, the Board finds that this claim was denied in the June 1984 RO rating decision.  The Veteran was furnished notice of that decision and appellate rights by letter dated that same month.  The record does not show that a notice of disagreement was timely file, nor does it show that new and material evidence was received within one year.  Accordingly, the Board finds that the June 1984 RO rating decision is final.  The Veteran does not contend that the June 1984 rating decision is not final, rather he contends that the final decision did not adjudicate a claim of entitlement to service connection for tinnitus.

According to VA law, '[p]revious determinations which are final and binding ... will be accepted as correct in the absence of clear and unmistakable error (CUE).'  See 38 C.F.R. § 3.105(a).  A claim for CUE has not been filed with respect to the June 1984 rating decision.

The Veteran contends that the tinnitus aspect of his claim was not in fact adjudicated in June 1984, nor at any time prior to the September 2007 RO rating decision on appeal that granted entitlement to service connection for tinnitus.  The Veteran essentially argues that the absence of an explicit discussion of tinnitus in the June 1984 RO rating decision demonstrates that the aspect of his claim contemplating tinnitus was not denied by that decision.  The Board finds this argument flawed.

The Board finds that the June 1984 RO rating decision implicitly adjudicated and denied the claim of entitlement to service connection for tinnitus.  Pursuant to the 'implicit denial' doctrine, "in certain circumstances, 'a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision.'"  Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010) (quoting Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)).  One such circumstance is when a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  In that situation, the second claim is deemed denied.

"A claim for benefits, whether formal or informal, remains pending until it is finally adjudicated."  Cogburn, 24 Vet.App. at 210.  "[A] reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet.App. 232, 243 (2007).  "The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams, 568 F.3d at 961.  The 'certain circumstances' are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010) (The key inquiry is 'whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim').

Four factors must be considered when determining whether a claim was implicitly denied: (1) 'The relatedness of the claims'; (2) 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied'; (3) 'the timing of the claims'; and (4) whether 'the claimant is represented.'  Cogburn, 24 Vet.App. at 212-14.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.

The Board finds that the June 1984 RO denial of service connection for "ear disorder and defective hearing"  is more than related to the Veteran's claim of entitlement to service connection for tinnitus, described by the Veteran at that time as "reduced hearing with inability to maintain equal pressure in ears and a constant nagging buzzing and popping in my ears."  Although the June 1984 rating decision did not explicitly refer to tinnitus, neither did the Veteran's February 1984 claim.  To the extent that a claim of entitlement to service connection for tinnitus was implicitly raised by the February 1984 claim, it was so raised by a description of generalized symptoms of the ears rather than specific diagnoses, and the June 1984 RO rating decision adjudicated the claim of entitlement to service connection for "ear disorder and defective hearing" and addressed the same claim for implicit denial doctrine purposes.

The second Cogburn factor is 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied.'  Cogburn, 24 Vet. App. at 212.  The Board finds that a reasonable person would have been put on notice that his February 1984 claim for "reduced hearing with inability to maintain equal pressure in ears and a constant nagging buzzing and popping in my ears," including any contemplated or implicit claim for service connection for tinnitus, was adjudicated and denied by the June 1984 RO rating decision denying service connection for "ear disorder and defective hearing."  The Board notes that the Veteran claimed entitlement to service connection for various symptoms of the ears, and the RO's adjudication denied entitlement to service connection for "ear disorder," broadly contemplating disability of the pertinent anatomy pertinent to the Veteran's claim.  There was no suggestion in the RO's adjudication to suggest to a reasonable person that the Veteran's claim for service connection for ear problems had been broken out for separate adjudication.  The Board observes that the Veteran's claim had further included reference to a fungal problem in various areas including "both ears," and this was expressly addressed in the June 1984 RO rating decision amongst the fungus-related claims; the Veteran's separate sensory-related ear claims were otherwise reasonably implicated by the rating decision's denial of "ear disorder and defective hearing" such that a reasonable person would have been put on notice that the claimed tinnitus issue was adjudicated.  The Board finds that June 1984 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was denied as to the full array of "ear disorder" that had been claimed, to include tinnitus.

The third factor is the timing of the claims.  Cogburn, 24 Vet. App. at 216-17.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id., at 216.

Significantly, in this case the explicitly denied ear disability claims and the potentially implicitly denied ear disability claim (featuring tinnitus) were raised simultaneously in the February 1984 claim and adjudicated simultaneously in the June 1984 RO rating decision; in this regard the facts of the timing are identical to those in Deshotel, and supports finding an implicit denial of the tinnitus claim in the June 1984 RO decision.  The third Cogburn factor, concerning timing, weighs significantly in favor of finding that the tinnitus claim was implicitly denied in the June 1984 RO rating decision; this third factor weighs against the Veteran's appeal in this case.

The fourth Cogburn factor is whether the claimant is represented by an attorney.  It appears that the Veteran did not have a representative at the time of his February 1984 claim and June 1984 adjudication.  VA is required to read filings liberally when a claimant is either pro se or represented by a Veterans Service Organization (VSO).  Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se or represented by a VSO tends to weigh in the claimant's favor.  Cogburn, 24 Vet. App. at 217.

Even accounting for the Veteran's lack of representation in 1984, and reading filings liberally, the Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the June 1984 RO decision implicitly denied any claim of entitlement to service connection for tinnitus pending at that time.  Each of the other three Cogburn factors weighs strongly in favor of finding the implicit denial.  The tinnitus issue was strongly related to the "ear disorder and defective hearing" issue explicitly denied in the June 1984 RO rating decision, the June 1984 decision alluded to the array of ear problems in a way that it could reasonably be inferred that the prior claim, and the explicitly denied claims (including for ear problems) were raised simultaneously to the implicitly denied tinnitus issue.  The Board has considered the Veteran's lack of representation in 1984 as a factor that weighs against finding that the June 1984 RO rating decision implicitly denied entitlement to service connection for tinnitus; however, after considering this factor together with the complete set of Cogburn factors, analysis of the factors together leads the Board to the determination that the tinnitus claim was implicitly denied by the June 1984 RO rating decision.

In light of the foregoing, the Board concludes that the June 1984 RO rating decision denied entitlement to service connection for tinnitus implicitly when it denied entitlement to service connection for "ear disorder and defective hearing."  No pending claim for entitlement to service connection for tinnitus survived the June 1984 rating decision.  The Veteran does not contend that he filed any other claim of entitlement to service connection for tinnitus prior to December 27, 2006, and the documentation in the claims-file does not otherwise suggest or raise a contention of an earlier filed claim for service connection for tinnitus.  Likewise, there is no contention or suggestion that the Veteran filed a timely appeal of the June 1984 RO rating decision.  The June 1984 RO rating decision is final and, as discussed above, the June 1984 RO rating decision implicitly adjudicated and denied entitlement to service connection for tinnitus.

As there was no pending claim prior to December 27, 2006, the Board concludes that an effective date earlier than December 27, 2006 is not warranted.  See 38 C.F.R. § 3.400(o).  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act of 2000

In conclusion, the Board notes that the Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)). When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  With respect to the above issues, VCAA notice is not necessary because the outcome of an earlier effective date claim depends on documents which are already contained in the VA claims file.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  The decision in this case does not rely upon any facts in dispute; the appeal is decided entirely through application of law to determine the proper effective date for assignment on the basis of uncontested facts concerning the details of the Veteran's 1984 claim for VA benefits and the RO's adjudication.  Although the Veteran does contend that he has experienced tinnitus since military service, even if this were the case it would not impact the outcome of this decision; the effective date assigned is the earliest date allowable under the law, corresponding to the earliest date of claim following prior final adjudication.  In sum, as the law is dispositive with respect to the issue on appeal seeking assignment of an earlier effective date, the VCAA is not applicable.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


